Citation Nr: 0015539	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-17 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected gastroesophageal reflux/hiatal hernia/peptic ulcer, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a left pubic ramus fracture, including 
left lumbar plexopathy and radiculopathy, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 0 
percent disabling.

4.  Entitlement to an increased evaluation for service-
connected eczema/fungal rash, currently evaluated as 0 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
September 1976, and from March 1977 to February 1995.

This appeal arises from a January 1998, Department of 
Veterans Affairs (VARO), St. Petersburg, Florida rating 
decision, which granted the appellant entitlement to an 
increased rating for his service-connected gastroesophageal 
reflux/hiatal hernia/peptic ulcer from 0 to 10 percent 
disabling, and an increased rating for his service-connected 
left pubic ramus fracture/left lumbar 
plexopathy/radiculopathy from 0 to 10 percent disabling; and 
denied entitlement to an increased rating for bilateral 
hearing loss, evaluated as 0 percent disabling, and for 
eczema/fungal rash, evaluated as 0 percent disabling.


FINDINGS OF FACT

1.  The appellant's service-connected gastroesophageal reflux 
disease/ hiatal hernia/ peptic ulcer is currently manifested 
by occasional epigastric distress and regurgitation, for 
which he uses medication with good relief of symptoms.

2.  The appellant's service-connected residuals of a left 
pubic ramus fracture, including left lumbar plexopathy and 
radiculopathy, include no more than moderate recurring attacks 
and limitation of motion, and do not more nearly result in 
severe symptoms with recurring attacks and intermittent 
relief.

3.  The appellant's service-connected bilateral hearing loss 
is currently manifested by average puretone thresholds of 54 
in the right ear with 96 percent speech discrimination, and 
average puretone thresholds of 50 in the left ear with 92 
percent speech discrimination on VA audiological examination.

4.  Current manifestations of the appellant's service-
connected eczema/fungal rash include erythema without any 
specific papules or other lesions located on the soles of his 
feet, but do not include exfoliation, exudation, or itching on 
an exposed or extensive area.


CONCLUSIONS OF LAW

1.  Current manifestations of the appellant's service-
connected gastroesophageal reflux disease/ hiatal hernia/ 
peptic ulcer, are no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (1999). 

2.  Current manifestations of the appellant's service-
connected residuals of a left pubic ramus fracture, including 
left lumbar plexopathy and radiculopathy, are no more than 10 
percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5292, 5293 (1999). 

3.  Current manifestations of the appellant's service-
connected hearing loss are no more than 0 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4 
Diagnostic Code 6100 (1999).

4.  Current manifestations of the appellant's service-
connected eczema/fungal rash are no more than 0 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

1.  Entitlement to an increased evaluation for service-
connected gastroesophageal reflux/hiatal hernia/peptic ulcer 
currently evaluated as 10 percent disabling.

Service medical records reveal that the appellant developed 
gastroesophageal disease during service.  At the time of his 
August 1994 military retirement examination, he reported a 
history of frequent indigestion and stomach, liver or 
intestinal trouble.  It was noted that he took Zantac as 
needed for GERD.  Clinical evaluation of his abdomen and 
viscera was within normal limits.  

A VA examination was conducted in April 1995.  The appellant 
reported a history of hiatal hernia, peptic ulcer disease, 
and gastroesophageal reflux disease which was confirmed by an 
upper GI in 1990.  He reported that he currently took Zantac.  
A peptic ulcer was reportedly found in the duodenum.  
Examination revealed his abdomen to be soft and nontender 
with no masses or guarding.  Pertinent diagnoses included 
hiatal hernia with gastroesophageal reflux disease, and a 
history of peptic ulcer, duodenum.

Medical treatment records from the appellant's private 
physician, Gary Winchester, M.D., dated from September 1995 
to November 1997, were submitted which revealed that the 
appellant was seen in September 1995.  He reported that he 
had had problems on and off with reflux esophagitis and 
requested a prescription for Zantac as he had had good luck 
with it in the past.  The assessment was GERD.  In September 
1996, the appellant complained of a feeling of his stomach 
being "swollen and knotted."  He denied nausea, vomiting or 
diarrhea.  His abdomen was soft and nondistended.  There were 
no organomegaly or masses.  He had mild tenderness over the 
left lower quadrant near the iliac crest.  He looked faintly 
distended.  His weight had increased about 12 pounds in a 
year.  X-rays were normal.  He was to call if his symptoms 
worsened.

VA outpatient treatment records, dated from December 1995 to 
March 1998, were also submitted, which revealed that the 
appellant had a history of a diagnosis of GERD made in 1985, 
for which he was taking Zantac in April 1996.  He was also 
provided Anxid in April 1996 for his GERD symptoms, and 
indicated that he was doing well with his GERD symptoms 
controlled in August 1996. 

A VA examination was conducted in May 1998.  The appellant 
reported that in the past three years he had continued to 
have symptoms of burning in his epigastrium which lasted 
until he took antacid or Zantac.  His appetite was described 
as fair, but he had episodes of diarrhea every few weeks with 
occasional episodes of constipation, but no blood had ever 
been noted in his stool.  He stated that he had episodes of 
reflux of acid in his throat about a dozen times in the past 
two years, but that his symptoms had improved since he had 
been taking Famotide at bedtime.  He claimed that he had lost 
about 15 pounds during the last several months while going 
through his divorce.  The examiner observed that his build 
and state of nutrition was normal.  Digestive examination was 
normal.  Upper gastrointestinal series revealed a small 
amount of gastroesophageal reflux without hiatal hernia, and 
mild gastroduodenitis with no frank ulcer.  Diagnoses 
included gastroesophageal reflux, mild (x-ray), and 
gastroduodenitis, mild (x-ray).

In June 1998 correspondence, Michelle D. Bachtel, M.D., 
reported that the appellant was well-developed, well-
nourished in no apparent distress.  Examination of his 
abdomen revealed normal abdominal bowel sounds.  It was soft, 
nontender, and nondistended.  

VA treatment records reported that the appellant indicated 
GERD symptoms in November 1998.

The severity of the appellant's service-connected 
gastroesophageal reflux disease/ hiatal hernia/ peptic ulcer 
is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7305-7346 
(1999).  38 C.F.R. § 4.114 provides that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other. 
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

Under Diagnostic Code 7305, Severe duodenal ulcer, pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, 60 percent; Moderately severe, 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, 40 percent; Moderate; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations, 20 
percent; Mild; with recurring symptoms once or twice yearly, 
10 percent.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned for hiatal hernia manifestations with two or more of 
the symptoms for the 30 percent evaluation, but of less 
severity; a 30 percent evaluation is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; and a 60 percent disability evaluation is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptoms 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (1999).

The Board finds that the predominant disability picture is 
due to gastroesophageal reflux/ hiatal hernia.  Recent X- 
rays have not shown an active peptic ulcer, and the other 
current medical records do not reflect that the appellant's 
gastrointestinal symptoms are due to peptic ulcer disease.  
They do show that he has symptoms of gastroesophageal reflux/ 
hiatal hernia in the form of occasional epigastric distress 
and regurgitation.  He uses medication with good relief of 
his symptoms, and an upper GI series in May 1998 revealed 
only a small amount of gastroesophageal reflux.  He does not 
have persistently recurring epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health to approach or more nearly approximate 
the criteria for a 30 percent disability evaluation.  Nor 
does the severity of the overall disability more nearly 
approximate the criteria for a 30 percent rating.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits, or the Director of VA's Compensation and 
Pension Service, under the above-cited regulation was not 
required.  See Bagwell v. Brown, 9 Vet.App. 337 (1996).

2.  Entitlement to an increased evaluation for service-
connected residuals of left pubic ramus fracture, including 
left lumbar plexopathy and radiculopathy, currently evaluated 
as 10 percent disabling.

Service medical records reveal that the appellant was struck 
by an automobile during service in February 1975, which 
resulted in a fracture of his left pubic ramus with pain and 
numbness over his entire left leg.  He was subsequently 
followed for left lumbar plexopathy secondary to trauma.  In 
October 1993, the appellant reported that his symptoms had 
been stable.  However, recently he had begun experiencing 
increased weakness on the left with physical exertion, and 
increased lateral lower extremity paresthesias.  He indicated 
that the symptoms occurred while running approximately 1.5 
miles.  He denied bowel or bladder dysfunction or saddle 
anesthesia.  The examiner assessed left L5/S1 radiculopathy 
with worsening symptoms.

At the time of his August 1994 military retirement 
examination, the appellant reported a history of recurrent 
back pain, and a history of a motor vehicle accident in 1975 
with a fracture of the pubic ramus, for which he had been 
followed for L5-S1 radiculopathy that flared intermittently.  
He indicated that he was last seen by neurosurgery in June 
1994, with the impression that symptoms of numbness would not 
improve.  Neurological examination revealed absent ankle jerk 
on the left with chronic numbness of the lateral aspect of 
the left foot.  The diagnosis was of chronic L5-S1 
radiculopathy, status post MVA 1975.

A VA examination was conducted in April 1995.  A history of a 
motor vehicle accident with multiple fractures of the pelvis, 
and lumbar plexopathy was indicated.  The appellant indicated 
recurrent pains in his back with radiation to his left lower 
leg at times.  Examination of his back revealed no tenderness 
and no muscle spasm.  Straight leg raising was negative.  
Flexion was 90 degrees, extension was 35 degrees, lateral 
flexion was 40 degrees, and rotation was 35 degrees.  
Neurological evaluation was normal.  X-ray of the lumbar 
spine was essentially normal.  Pertinent diagnoses included a 
history of fracture of the pubic ramus, history of injury to 
the lumbar spine, and recurrent lower back pains with 
sciatica. 

VA outpatient treatment records dated from December 1995 to 
March 1998 were submitted.  An MRI of the lumbar spine was 
performed in December 1995.  The appellant complained of 
bilateral L5-S1 radiculopathy.  The impression was of mild 
central disc protrusion at the level of L5-S1, without any 
mass effect on the thecal sac or nerve roots; minimal facet 
joint disease at the level of L5-S1, which might cause his 
pain; and no evidence of nerve root impingement.  In November 
1996, the appellant complained that he had radicular pain 
down the front of his thighs to his toes when he bent his 
back forward or moved his head down for the past month.  He 
claimed that his left leg gave away once when walking.  His 
neurological exam was within normal limits and the examiner 
assessed radiculopathy of the leg, bilateral.  An MRI 
revealed slight narrowing of L5-S1 and mild central 
protrusion, but no root impingement in June 1997.  The 
appellant indicated less radicular pain when he limited 
activities.  The assessment was of radicular symptoms of 
legs, slightly improved.  The appellant ordered a replacement 
cane in November 1997.  He was seen in December 1997 and 
reported that he fell secondary to back pain and needed his 
cane.  Lumbosacral tenderness was observed.

A January 1996 treatment entry from Dr. Winchester reported 
that the appellant had a history of L5 radiculopathy on the 
left, status post automobile accident in 1975.  He had 
paresthesias with no loss of motor tone and was advised to 
let them know if he had motor problems.  A September 1996 
entry reported that he presented with, in addition to other 
complaints, complaints that his feet, hands and stomach were 
numb.  A history of an old L5, S1 radiculopathy was noted.  
His neurologic examination, including cranial nerves 2-10, 
motor strength and sensation times 4, was entirely within 
normal limits with the exception of a decreased knee and 
ankle jerk on the left due to the old radiculopathy.  A 
November 1997 entry indicated that the appellant complained 
of pain at L-5, S-1, and coccyx with radicular symptoms.  He 
indicated some radicular symptoms into the left buttock and 
the posterolateral thigh and calf, without associated 
weakness or loss of sensation.  The symptoms were aggravated 
with sitting or going from a sitting to a standing position.  
Examination of his back showed no obvious deformities.  There 
was minimal tenderness over the L-5, S-1 area and the right 
paravertebral to the upper lumbosacral spine, was aggravated 
with forward flexion and sitting, but less with rotatory 
movements or lateral bending.  Straight leg raising was 
negative.  Heel-toe walking was normal.  Strength and DTRs 
the appellant's lower extremities were 3+/5+ bilaterally, 
equal, aside from an absent left ankle jerk.  The assessment 
was of low back pain with a history of L-5, S-1 
radiculopathy.  

Additional VA treatment records indicated that the appellant 
was followed for his radiculopathy with low back pain.  He 
reported increased pain for 1.5 days in April 1998.  The 
examiner observed distribution of symptoms down L-5.  There 
were no abnormal neurological findings on examination and L-S 
spine x-rays were within normal limits.  The assessment was 
of L-5 radiculopathy.  His left radiculopathy was reportedly 
improved in May 1998.  He again complained of low back pain 
in November 1998 and his current medications were continued.

A VA examination was conducted in May 1998.  The appellant 
reported that he worked as a computer programmer and had lost 
about 10 days from work because of back ailments over the 
past year.  He claimed that since he had last been evaluated 
3 years earlier, he had lost power in his left leg and had 
pain in that leg on a daily basis.  He stated that the pain 
in his back and leg was worse also and he had been taking 
Motrin twice a day plus Darvon as necessary, along with 
Flexeril every three or four days, which gave him some 
relief.  He claimed that the pain was predominantly in the 
lower left side of his back, and in his pelvis radiating down 
into the left lateral surface of his leg and into his foot.  
He reported that the pain lasted anywhere from 5 to 10 
minutes up to an hour.  He stated that extending and flexing 
his neck would aggravate his pain.  He also claimed that he 
had been impotent for the past 2 years and was finishing a 
divorce.  He denied any urinary incontinence, burning urine, 
or hematuria, but did have nocturia once a night.  The 
examiner observed that the appellant entered the room 
carrying a cane in his right hand with a slight limp.  He 
undressed and dressed with ease, and climbed on and off the 
table without difficulty.  The lumbar spine showed no 
deformity or spasm, and his upper and lower extremities 
showed a normal range of motion.  He was able to flex his 
spine 85 degrees, extend it 30 degrees, bend to the right and 
left 20 degrees, and rotate at the hips each way 50 degrees.  
While recumbent, he could raise each leg normally and hold at 
40 degrees for 5 seconds.  Arching his back with his knees 
bent caused no discomfort.  While prone, he claimed pressure 
over his lumbar spine caused some low back pain, but no 
sciatic pain was demonstrated.  Flexing his knees and raising 
his legs caused some low back pain.  He could squat and rise 
normally and stand on each foot.  He could walk on his 
tiptoes, but limped slightly using his left foot.  He could 
walk on his heels without difficulty.  Examination of the 
length of his leg indicated that it measured 35 3/4 inches from 
the anterior iliac crest to the floor.  Whereas, his right 
measured 36 1/2  inches.  X-ray of his pelvis revealed mild 
deformity of his left pelvic bone consistent with old pelvic 
fracture.  No findings of acute displaced fracture or opaque 
soft tissue foreign bodies were seen on the single AP view.  

The schedular criteria for intervertebral disc syndrome call 
for a 10 percent disability rating for mild symptoms; a 20 
percent disability rating for moderate recurring attacks; a 40 
percent disability rating for severe symptoms, with recurring 
attacks, and intermittent relief; and a 60 percent disability 
rating is warranted for pronounced manifestations, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.72 Diagnostic Code 5293 (1999).

A 10 percent disability rating is also warranted for slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.72 
Diagnostic Code 5292 (1999).  A 20 percent disability rating 
is warranted for moderate limitation of motion, and a 40 
percent disability rating is warranted for severe limitation 
of motion of the lumbosacral spine.  38 C.F.R. § 4.72 
Diagnostic Code 5292 (1999).  

Terms such as "mild", "moderate" and "severe" are not 
defined in VA regulations.  The Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).  It should be noted that 
the use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

After careful scrutiny of all the evidence of record, the 
Board is of the opinion that the residuals of a left pubic 
ramus fracture, including left lumbar plexopathy and 
radiculopathy, more nearly approximate a 20 percent disability 
rating under the schedular criteria for based on moderate 
disability with recurring attacks.  The Board places emphasis 
on the recent VA outpatient treatment records showing episodes 
of increased pain.  The Board also notes that the appellant's 
most recent VA examination showed that he reported episodes of 
increased pain lasting for approximately an hour at a time 
with some relief with medication.  Other significant findings 
included a slight limp.  The Board finds that this disability 
picture more nearly approximates intervertebral disc syndrome 
with moderate recurring attacks. However, he was able to dress 
and undress with ease and climb on and off the table without 
difficulty.  He did not describe  severe symptoms with 
recurring attacks and intermittent relief, or show severe 
limitation of motion of the lumbar spine.  Accordingly, no 
more than a 20 percent disability rating is warranted.  

The Board has considered whether a still higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. 

The Board has considered the effect of the appellant's pain 
when making the rating determination in this case.  The 20 
percent rating assigned contemplates symptoms such as back 
pain.  Application of the extraschedular provision is again 
not warranted.  38 C.F.R. § 3.321(b) (1999).  

3.  Entitlement to an increased evaluation service-connected 
bilateral hearing loss currently evaluated as 0 percent 
disabling.

Service medical records reveal that the appellant developed 
high frequency hearing loss during service.

A VA examination was conducted in April 1995.  The appellant 
reported a history of hearing loss and that he currently wore 
hearing aids bilaterally.  Audiological 
evaluation revealed the following:

	500	1000	2000	3000	4000	(Hertz)		Average
RIGHT	  30	    25	    45	    75	    75	(Decibels)
	    55
LEFT	  30	    20	    40	    70	    75	(Decibels)     
51

The Average is based upon the average of 1000, 2000, 3000, 
and 4000.  Speech recognition scores were 92% on the right 
and 84% on the left.  The summary of audiological test 
results indicated that pure tone testing revealed mild 
sloping to severe sensorineural hearing loss bilaterally.  
Word recognition scores were good at elevated presentation 
levels.  The continued use of amplifications was recommended.

VA outpatient treatment records dated from December 1995 to 
March 1998 were submitted which indicated that the 
appellant's hearing aid was broken in December 1995.  A 
February 1996 entry reported that his hearing aid was still 
in for repair.  His hearing sensitivity as assessed by pure 
tone air and bone conduction threshold indicated responses in 
the normal to profound high frequency sensorineural hearing 
loss range bilaterally.  The pure tone average of 3 
frequencies was 33 on the right and 31 on the left.  The best 
2 were 27 bilaterally.  Word recognition scores indicated 
difficulty bilaterally.  Otoscopic inspection revealed 
cerumen blockage in the right ear.   A consult for right 
cerumen removal was recommended and performed with irrigation 
in March 1996.  An otoscopic inspection did not reveal any 
cerumen blockage bilaterally in September 1997.  His hearing 
aids were working properly for 1991 aids, but it was noted 
that they should be replaced.  A February 1998 entry 
indicated that he received new hearing aids, although the 
right aid was sent back for repair of a short.  

A VA audio examination was conducted in May 1998.  The 
appellant was wearing binaural amplification.  Air conduction 
pure tone thresholds were reported as the following:
	500	1000	2000	3000	4000	(Hertz)		Average
RIGHT	  35	    25	    35	    75	    80	(Decibels)
	    54
LEFT	  25	    20	    30	    70	    80	(Decibels)     
50

Word recognition scores utilizing the Recorded Maryland CNC 
Word List were 96% in the right ear and 92% in the left ear.  
The examiner diagnosed a mild hearing loss rising upward to 
normal hearing through 1500 Hz, sloping to a mild to severe 
sensorineural hearing loss in the right ear and normal 
hearing through 1500 Hz, sloping to a mild to severe 
sensorineural hearing loss in his left ear.  Speech 
recognition thresholds were consistent with pure tone 
thresholds, and indicated good patient reliability.  Word 
recognition scores were excellent in both ears.  Tympanometry 
revealed double peaked tympanograms bilaterally.  Acoustic 
reflexes were absent bilaterally.  

After careful scrutiny of all of the evidence of record, the 
Board finds that an increased rating for the appellant's 
service-connected bilateral hearing loss is not warranted.  
The most recent VA audio examination indicated that the 
appellant's defective auditory acuity was a Level I in the 
right ear and a Level I in the left ear.  Accordingly, the 0 
percent disability evaluation accurately reflects the degree 
of the appellant's current hearing impairment for VA purposes.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Diagnostic Code 6100 
(1999).

The preponderance of the evidence is against the appellant's 
claim for an increased rating for service-connected bilateral 
hearing loss.  Application of the extraschedular provision is 
also not warranted.  38 C.F.R. § 3.321(b) (1999).  

4.  Entitlement to an increased evaluation service-connected 
eczema/fungal rash currently evaluated as 0 percent 
disabling.

Service medical records reveal that the appellant complained 
of an unresolved rash on his lower mid back of 2 months 
duration with constant itching in September 1992.  The 
examiner observed redness, dryness, flaking and peeling of 
skin.  The assessment was of a fungal rash.  There was no 
resolution with medications and the impression was of tinea 
corporis.  A July 1994 entry reported that the appellant 
complained of mild scaling and itching in his left auricle 
(chronic) and a rash on his hands.  The examiner observed 
mild scaling without drainage of the left auricle, and some 
scaling of the distal aspects and sides of his fingers with 
small papules, without erythema or drainage.  The assessment 
was of dishydrotic eczema of the hands and left auricle.  The 
appellant was advised to avoid detergents and solvents and to 
use emollient cream 3 times a day, and Hydrocortisone cream 2 
times per day.

At the time of his August 1994 military retirement 
examination, the appellant reported a history of skin 
diseases, and the examiner observed numerous small 
hemangiomas on his abdomen, assessed as dihydrotic eczema.

A VA examination was conducted in April 1995.  Recurrent 
eczema of the feet and hands was indicated.  The appellant 
also had chronic tinea pedis and onychomycosis of the great 
toenails.  It was noted that he used to be on Gris-PEG.  The 
examiner observed that the plantar area of both feet had 
peeling skin with some erythema.  There were also a few areas 
of fissuring and cracking.  Pertinent diagnoses included 
chronic eczema, recurrent, of the feet and hands; tinea 
pedis; and onychomycosis. 

VA outpatient treatment records dated from December 1995 to 
March 1998 were submitted which reported a chronic fungal 
infection of the feet in April 1996.  Dermatitis on the side 
of the appellant's feet was noted in November 1996 for which 
Valisone cream was prescribed.  He was seen for a rash on his 
feet in June 1997.  The examiner noted that the rash on his 
feet was now diffuse with active borders, assessed as a 
diffuse fungal rash of both feet.  Valisone was discontinued 
and Lotrisone cream was prescribed.  The appellant described 
the skin on his feet as better and improved in August 1997, 
and much improved in December 1997.

A VA examination was conducted in May 1998.  The appellant 
reported that the toes of his feet and his feet themselves 
had a fungus infection that flared up at times, which was 
kept under control with Monistat cream used daily.  He also 
stated that he put it on a lesion of his left ear, as well as 
on his hand.  Examination of his feet revealed that the soles 
of his feet and about 3/4 of an inch on each side of his foot 
showed an erythema without any specific papules or other 
lesions.  There was no cracking or maceration noted between 
his toes to suggest an acute epidermophytosis.  Examination 
of his skin was normal except as described under his feet.  
Diagnosis was of epidermophytosis of the feet, chronic, mild.

The schedular criteria for eczema call for a 0 percent 
disability rating for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; a 10 percent disability rating is warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; a 30 percent disability 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement; a 50 
percent disability rating is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).

The medical evidence reveals an exacerbation of the fungal 
infection involving the feet in June 1997 that was much 
improved with medication by December 1997.  The most recent 
examination of the appellant's skin in May 1998 was normal 
except for the soles of his feet, where the examiner observed 
an erythema without any specific papules or other lesions.  
There are no current findings that the skin disorder causes 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area to warrant a 10 percent evaluation.  
38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).

The preponderance of the evidence is against the appellant's 
claim for a compensable rating for service-connected 
eczema/fungal rash, and application of the extraschedular 
provision is also not warranted.  38 C.F.R. § 3.321(b) 
(1999).  


ORDER

Entitlement to an increased rating for the appellant's 
service-connected gastroesophageal reflux/hiatal 
hernia/peptic ulcer, is denied.

Entitlement to an increased rating for the appellant's 
service-connected residuals of a left pubic ramus fracture, 
including left lumbar plexopathy and radiculopathy, is 
granted, subject to pertinent criteria governing the payment 
of monetary benefits.

Entitlement to an increased rating for the appellant's 
service-connected bilateral hearing loss, is denied.

Entitlement to an increased rating for the appellant's 
service-connected eczema/fungal rash, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



